10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARTHA C.,! Case No. 2:18-cv-05576-MAA
Plaintiff,
MEMORANDUM DECISION AND
Vv. ORDER REVERSING DECISION OF
THE COMMISSIONER AND
REMANDING FOR FURTHER
ANDREW M. SAUL.2 ADMINISTRATIVE PROCEEDINGS

Commissioner of Social Security,

Defendant.

 

 

On June 22, 2018, Plaintiff filed a Complaint seeking review of the
Commissioner’s final decision denying her application for a period of disability and
Disability Insurance Benefits pursuant to Title II of the Social Security Act. This
matter is fully briefed and ready for decision. For the reasons discussed below, the
Commissioner’s final decision is reversed, and this matter is remanded for further

administrative proceedings.

 

 

' Plaintiffs name is partial redacted in accordance with Federal Rule of Civil

Procedure > :2(c)(2)( ) and the recommendation of the Committee on Court

Administration and Case Management of the Judicial Conference of the United
tates.

* The Commissioner of Social Security is substituted as the Defendant pursuant to
Federal Rule of Civil Procedure 25(d).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

ADMINISTRATIVE BACKGROUND

On January 21, 2015, Plaintiff filed an application for a period of disability
and Disability Insurance Benefits, alleging disability beginning on June 13, 2014.
(Administrative Record [AR] 13, 53.) Plaintiff alleged disability because of back
pain from herniated discs, high blood pressure, depression, an irregular heartbeat,
high cholesterol, incontinence, and hand tremors. (AR 53.) After her application
was denied initially, Plaintiff requested a hearing before an Administrative Law
Judge (“ALJ”). (AR 13, 73-74.) Ata hearing held on January 31, 2017, at which
Plaintiff appeared with counsel, the ALJ heard testimony from Plaintiff and a
vocational expert. (AR 25-52.)

In a decision issued on June 22, 2017, the ALJ denied Plaintiff's claim after
making the following findings pursuant to the Commissioner’s five-step evaluation.
(AR 13-20.) Plaintiffhad not engaged in substantial gainful activity since her
alleged onset date of June 13, 2014. (AR 15.) She had a severe impairment
consisting of degenerative disc disease of the lumbar spine. (/d.) She did not have
an impairment or combination of impairments that met or medically equaled the
requirements of one of the impairments from the Commissioner’s Listing of
Impairments. (AR 17.) She had a residual functional capacity to perform light
work but with additional postural and environmental limitations. (/d.) Based on
this residual functional capacity, Plaintiff could perform her past relevant work as a
teacher aide II, both as actually performed and as generally performed in the
national economy. (AR 20.) Accordingly, the ALJ concluded that Plaintiff was not
disabled as defined by the Social Security Act. (/d.)

On May 25, 2018, the Appeals Council denied Plaintiffs request for review.
(AR 1-6.) Thus, the ALJ’s decision became the final decision of the
Commissioner.

/I/
/I/

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

DISPUTED ISSUES
The parties raise the following disputed issues:
1. Whether the ALJ erred in her evaluation of the medical evidence;
2. Whether the ALJ erred by failing to include all medically determinable
impairments in the residual functional capacity analysis; and
3. Whether the ALJ properly considered Plaintiff's subjective
complaints.

(ECF No. 25, Parties’ Joint Stipulation [Joint Stip.”] at 3.)

STANDARD OF REVIEW

Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
decision to determine whether the Commissioner’s findings are supported by
substantial evidence and whether the proper legal standards were applied. See
Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
2014). Substantial evidence means “more than a mere scintilla” but less than a
preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
whole, weighing both the evidence that supports and the evidence that detracts from
the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
susceptible of more than one rational interpretation, the Commissioner’s
interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
2007).

DISCUSSION
For the reasons discussed below, reversal and remand for further

administrative proceedings are warranted for Issue Three, based on the ALJ’s

3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

assessment of Plaintiff's subjective complaints. Having found that remand is
warranted, the Court declines to address Plaintiff's remaining arguments. See Hiler
v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand the case to the
ALJ for the reasons stated, we decline to reach [plaintiffs] alternative ground for
remand.”); see also Augustine ex rel. Ramirez v. Astrue, 536 F. Supp. 2d 1147,

1153 n.7 (C.D. Cal. 2008) (“[The] Court need not address the other claims plaintiff
raises, none of which would provide plaintiff with any further relief than granted,

and all of which can be addressed on remand.”).

A.  Plaintiff’s Subjective Symptom Allegations (Issue Three).

1. Legal Standard.

An ALJ must make two findings in assessing a claimant’s pain or symptom
allegations. Social Security Ruling (“SSR”) 16-3P, 2017 WL 5180304, at *3;
Treichler, 775 F.3d at 1102. “First, the ALJ must determine whether the claimant
has presented objective medical evidence of an underlying impairment which could
reasonably be expected to produce the pain or other symptoms alleged.” Treichler,
775 F.3d at 1102 (citation omitted). “Second, if the claimant has produced that
evidence, and the ALJ has not determined that the claimant is malingering, the ALJ
must provide specific, clear and convincing reasons for rejecting the claimant’s
testimony regarding the severity of the claimant’s symptoms” and those reasons
must be supported by substantial evidence in the record. Jd.; see also Marsh v.
Colvin, 792 F.3d 1170, 1174 n.2 (9th Cir. 2015).

“A finding that a claimant’s testimony is not credible ‘must be sufficiently
specific to allow a reviewing court to conclude the adjudicator rejected the
claimant’s testimony on permissible grounds and did not arbitrarily discredit a
claimant’s testimony regarding pain.’”” Brown-Hunter v. Colvin, 806 F.3d 487, 493
(9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991)
(en banc)).

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Effective March 28, 2016, SSR 16-3P rescinded and superseded the
Commissioner’s prior rulings as to how the Commissioner will evaluate a
claimant’s statements regarding the intensity, persistence, and limiting effects of
symptoms in disability claims. See SSR 16-3P, 2017 WL 5180304, at *1. Because
the ALJ’s decision in this case was issued on June 22, 2017, it is governed by SSR
16-3P. See id. at *13 andn.27. In pertinent part, SSR 16-3P eliminated the use of
the term “credibility” and clarified that the Commissioner’s subjective symptom
evaluation “is not an examination of an individual’s character.” SSR 16-3P, 2017
WL 5180304, at *2; see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir.
2017). These changes are largely stylistic and are consistent in substance with
Ninth Circuit precedent that existed before the effective date of SSR16-3P. See
Trevizo, 871 F.3d at 678 n.5.

2. Background.

During the hearing, Plaintiff testified as follows about her work history,
medical conditions, treatment, and activities:

Plaintiff's past work included jobs as an in-home caretaker and a teacher’s
aide. (AR 30, 33.) She had worked as a teacher’s aide for 35 years, but she
stopped doing that job to work exclusively as a caretaker for her mother. (AR 33.)
In 2014, she injured her back while trying to lift her mother. (AR 30; see also AR
400.) Plaintiff has not worked since the injury. (AR 31; see also AR 400.)

Two months before the hearing, Plaintiff purchased a cane at a CVS
drugstore because she needed it. (AR 33.) She used the cane at the hearing. (/d.)
She had received three epidural steroid injections for her back pain, but she
declined further injections because she felt they provided only temporary pain
relief. (AR 33-34.) Her most severe pain arises from her lower back. (AR 35.)
But she also has a kidney disease that requires several bathroom trips and hand

tremors that make it difficult to write. (AR 36, 37-38.)

5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

On a typical day, Plaintiff cooks, does laundry, watches television, and lies
down in bed. (AR 36-37.) She shops for groceries with the help of her daughter
and does not drive. (AR 37.)

In addition to testifying at the hearing, Plaintiff submitted a written function
report that was similar in content to her hearing testimony. (AR 158-66.) Plaintiff
wrote that she cannot walk or stand for more than five minutes and that she shakes
too much. (AR 158.) She also wrote that on a typical day, she eats breakfast, gets
dressed, watches television, reads, goes out alone or with her daughter, prepares
meals, and does some chores. (AR 159.)

The ALJ rejected Plaintiffs subjective symptom allegations pursuant to the
Commissioner’s two-step evaluation. (AR 18.) First, the ALJ found that Plaintiff’s
“medically determinable impairments could reasonably be expected to cause the
alleged symptoms.” (/d.) Second, the ALJ found that Plaintiffs subjective
statements were “not entirely consistent with he medical evidence and other
evidence in the record.” (d.) As support, the ALJ made detailed findings that
accounted for four types of reasons to reject Plaintiff's subjective symptom
allegations: (1) Plaintiffs refusal of additional epidural steroid injections; (2) her
treatment plan; (3) her use of a cane that was not prescribed; and (4) the objective

medical findings. (AR 18-19.) The Court reviews below each reason in turn.

3. Analysis.

As an initial matter, the Commissioner identifies two additional possible
reasons that the ALJ relied upon to discount Plaintiffs subjective symptom
allegations. (Joint Stip. at 28, 29.) According to the Commissioner, the ALJ also
relied on evidence of Plaintiffs daily activities and the opinions of three physicians
who had assessed Plaintiffs functional limitations. (/d.) The Court disagrees.
Although the ALJ did make certain findings about Plaintiff's daily activities and the
physicians’ opinions, the ALJ never specifically tied those findings to Plaintiff's

6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

subjective symptom allegations. See Burrell v. Colvin, 775 F.3d 1133, 1139 (9th
Cir. 2014) (declining to infer that an ALJ rejected a claimant’s testimony because
of findings about her treatment for headaches because, although the ALJ did make
such findings, “he never stated that he rested his adverse credibility determination
on those findings”). Thus, those findings are not reviewable here. See Connett v.
Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (“[W]e are constrained to review the
reasons the ALJ asserts.”). Rather, the Court reviews only the other reasons
identified above, which were specifically tied to Plaintiff’s subjective symptom
allegations, to determine whether the ALJ stated clear and convincing reasons

supported by substantial evidence. (AR 18-19.)

a. _— Plaintiff’s refusal of additional epidural steroid injections.
The ALJ found that Plaintiff's refusal of additional epidural steroid injections
was inconsistent with her pain allegations: although some evidence showed
Plaintiff received “good pain relief’ (AR 560) from the injections, her “choice not

to continue with epidural injections is not consistent with the significant limitations

alleged by [Plaintiff].” (AR 18.)
A claimant’s “unexplained, or inadequately explained, failure to seek
treatment or follow a prescribed course of treatment” is a factor that “can cast doubt
on the sincerity of the claimant’s pain testimony.” See Fair v. Bowen, 885 F.2d
597, 603 (9th Cir. 1989); see also SSR 16-3P, 2017 WL 5180304, at *9 (“[I]f the
individual fails to follow prescribed treatment that might improve symptoms, we
may find the alleged intensity and persistence of an individual’s symptoms are
inconsistent with the overall evidence of record.”). On the other hand, “[w]here a
claimant provides evidence of a good reason for not taking medication for her
symptoms, her symptom testimony cannot be rejected for not doing so.” Smolen v.
Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). For example, a claimant should not be

disqualified for refusing treatment if the record shows a physician had stopped it or

7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

it was ineffective. See Gallant v. Heckler, 753 F.2d 1450, 1455 (9th Cir. 1984)
(finding an ALJ unjustified in discrediting a claimant’s pain complaints for failure
to take pain medication where the ALJ failed to note that a doctor recommended
that medication be stopped).

Here, after Plaintiff received three epidural steroid injections, the physician
who had administered them, Dr. Valdez, recommended a fourth injection (AR 583),
which Plaintiff declined (AR 34, 262). But Plaintiffs refusal to follow Dr.
Valdez’s recommendation was not unexplained or inadequately explained, given
her repeated explanations that the initial injections provided only a short period of
relief. (AR 34, see also AR 257, 258, 280, 283, 289, 299, 382, 400, 431, 432.) The
evidence of “good pain relief” cited by the ALJ (AR 560) did not contradict
Plaintiffs explanations because that evidence was written on the same day as an
injection, not after some time had passed. More significantly, the ALJ failed to
note that another physician, Dr. Ahn, agreed with Plaintiff that the three injections
already administered had “failed” and recommended back surgery instead. (AR
553-55.) Another physician, Dr. Sobol, similarly stated that Plaintiff “may” need
back surgery. (AR 266.)

Because the ALJ failed to address Plaintiff's proffered explanation for why
she stopped receiving epidural steroid injections, which was supported by Dr.
Ahn’s assessment that the injections had failed, evidence of Plaintiff's refusal to
undergo further injections was not a convincing ground to discredit her testimony,
despite Dr. Valdez’s recommendation of another injection. See Trevizo, 871 F.3d at
679-80 (finding an ALJ unjustified in discrediting a claimant’s subjective symptom
testimony for failure to take prescribed narcotics and rash medication because the
ALJ ignored the claimant’s proffered explanations of fears of addiction and of the
possibility the medication was causing the rash); Nichols v. Califano, 556 F.2d 931,
934 (9th Cir. 1977) (finding a claimant’s refusal to submit to a third surgery

justified where the previous two surgeries were unsuccessful, despite disagreements

8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

among physicians about the probable success of a third surgery); Lapeirre-Gutt v.
Astrue, 382 F. App’x 662, 664 (9th Cir. 2010) (finding an ALJ unjustified in
discrediting a claimant’s testimony for discontinuing physical therapy where the
claimant had explained that physical therapy was not effective). Thus, this was not

a clear and convincing reason based on substantial evidence.

b. __ Plaintiff’s treatment plan.

The ALJ similarly found that Plaintiff had a treatment plan that “put her at a
range of light work.” (AR 19.) Specifically, the ALJ noted that Plaintiff's
treatment plan “included an epidural injection, weight loss, Lidoderm patches,
Tylenol 3, and home exercises [AR 583].” (AR 19.)

In assessing a claimant’s subjective symptom allegations, an ALJ properly
may consider a physician’s “failure to prescribe, and [a claimant’s] failure to
request, any serious medical treatment for this supposedly excruciating pain.” See
Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999); see also Parra v. Astrue, 481
F.3d 742, 751 (9th Cir. 2007) (“We have previously indicated that evidence of
“conservative treatment’ is sufficient to discount a claimant’s testimony regarding
the severity of an impairment.”) (citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th
Cir. 1995)); Hanes v. Colvin, 651 F. App’x 703, 705 (9th Cir. 2016) (finding an
adverse credibility determination supported by substantial evidence of a
“conservative treatment plan, which consisted primarily of minimal medication,
limited injections, physical therapy, and gentle exercise.”).

Here, it appears that the ALJ reasoned that because Plaintiffs treatment plan
put her at a range of light work, the plan was inconsistent with the intensity of her
allegations. (AR 19.) But this reason did not account for changes in Plaintiff's
treatment plan over time. Plaintiff earlier tried other treatments that were
unsuccessful, such as physical therapy (AR 221), acupuncture (AR 428), and
trigger point injections (AR 597). More significantly, the ALJ failed to note, as

9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

discussed above, Dr. Ahn’s assessment that the current treatment plan had failed
and that Plaintiff was a candidate for back surgery. (AR 553-55.) It is not clear
that Dr. Ahn’s recommendation of back surgery translates into an ability to perform
light work, such that it undermines Plaintiff's pain complaints. Cf Burch v.
Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (ALJ properly discredited a claimant’s
allegation of back pain where, in part, no back surgery had been suggested). Thus,

this was not a clear and convincing reason based on substantial evidence.

c. Plaintiff's use of a cane that was not prescribed.

The ALJ also found that Plaintiff’s use of a cane, which she had purchased at
the store, undermined her allegations because “[t]here is no prescription or
recommendation from a doctor in the medical evidence of record.” (AR 19.)

An ALJ may consider evidence that a claimant is using a cane that is not
medically prescribed to find the claimant’s allegations not credible. See Verduzco
v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (holding that an ALJ permissibly
discounted the testimony of a claimant who “had walked slowly and used a cane at
the hearing, although none of his doctors had ever indicated that he used or needed
to use an assistive device in order to walk” and where “two doctors had specifically
noted that [the claimant] did not need such a device”). Here, however, such a
finding is unwarranted because the record does not support a reasonable inference
that Plaintiff, like the claimant in Verduzco, was trying to mislead the ALJ by using
acane. Plaintiff testified that she purchased the cane from a drug store because she
needed it (AR 33), and she never tried to mislead the ALJ into thinking that a
physician had prescribed it. The ALJ’s finding that the cane was not medically
prescribed thus was not responsive to any subjective allegation that Plaintiff had
made. See Saunders v. Astrue, 433 F. App’x 531, 534 (9th Cir. 2011) (holding that
an ALJ improperly discredited a claimant’s testimony for using a cane that was not

prescribed where the claimant truthfully admitted that the cane helped him cope

10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

with the pain and feel more comfortable). Thus, this was not a clear and convincing

reason based on substantial evidence.

d. The objective medical findings.

The ALJ also found that Plaintiff's subjective symptom allegations were not
consistent with objective medical findings. (AR 18, 19.) As support, the ALJ cited
several examples such as MRI results, clinical findings of a normal gait, physical
examination results, and x-ray results. (/d.)

“While subjective pain testimony cannot be rejected on the sole ground that it
is not fully corroborated by objective medical evidence, the medical evidence is still
a relevant factor in determining the severity of the claimant’s pain and its disabling
effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citing 20 C.F.R.
§ 404.1529(c)(2)); see also Burch, 400 F.3d at 681. Here, however, this reason
forms the sole possible basis for the ALJ’s discounting of Plaintiffs testimony
because, as discussed above, the other three reasons were legally insufficient. By
itself, this reason based on objective medical findings cannot constitute substantial
evidence to support the ALJ’s rejection of Plaintiffs subjective symptom
allegations. See Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)
(holding that where an ALJ’s other reason to reject the claimant’s testimony was
legally insufficient, the sole remaining reason premised on the absence of objective
medical support could not justify the credibility determination); see also Bunnell,
947 F.2d at 345 (“[A]n adjudicator may not reject a claimant’s subjective
complaints based solely on a lack of objective medical evidence to fully corroborate

the alleged severity of pain’). Thus, this reason was insufficient to support the

ALJ’s assessment of Plaintiff's allegations.

4, Conclusion.

In sum, the assessment of Plaintiff's subjective symptoms allegations was not

11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

supported by clear and convincing reasons based on substantial evidence in the

record. Thus, reversal is warranted.

B. Remand for further administrative proceedings.

Ninth Circuit case law “precludes a district court from remanding a case for
an award of benefits unless certain prerequisites are met.” Dominguez v. Colvin,
808 F.3d 403, 407 (9th Cir. 2015) (citations omitted). “The district court must first
determine that the ALJ made a legal error, such as failing to provide legally
sufficient reasons for rejecting evidence.” Jd. “Ifthe court finds such an error, it
must next review the record as a whole and determine whether it is fully developed,
is free from conflicts and ambiguities, and all essential factual issues have been
resolved.” Jd. (citation and internal quotation marks omitted).

Although the Court has found an absence of clear and convincing reasons
based on substantial evidence to discredit Plaintiffs subjective symptom
allegations, the record on the whole is not fully developed, and essential factual
issues remain outstanding. The discredited evidence raises factual conflicts about
Plaintiff's level of functioning that “should be resolved through further proceedings
on an open record before a proper disability determination can be made by the ALJ
in the first instance.” See Brown-Hunter, 806 F.3d at 496; see also Treichler, 775
F.3d at 1101 (stating that remand for an award of benefits is inappropriate where
“there is conflicting evidence, and not all essential factual issues have been
resolved”) (citation omitted); Strauss v. Commissioner of the Social Sec. Admin.,
635 F.3d 1135, 1138 (9th Cir. 2011) (same where the existing record does not
clearly demonstrate that the claimant is disabled within the meaning of the Social
Security Act).

Therefore, based on its review and consideration of the entire record, the
Court has concluded on balance that a remand for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g) is warranted here. It is

12

 
10
11
12
LS
14
LS
16
Ly
18
L9
20
ZA.
22
23
24
25
26
27

28

 

not the Court’s intent to limit the scope of the remand.

ORDER
It is ordered that Judgment be entered reversing the decision of the
Commissioner of Social Security and remanding this matter for further

administrative proceedings.

DATED: August /7 , 2019

 

 

 

Ls

 
